DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112 2nd

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-11 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  

The term “conformability” in claims 1, 10, and 11 is a relative term which renders the claim indefinite.  The term “conformability” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Applicant is required to review the claim and correct all language which does not comply with 35 U.S.C. § 112, second paragraph.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sagues et al. (U.S. Publication 2005/0130459) , hereinafter Sagues.

Referring to claim 1, Sagues teaches, as claimed, a setting assistance device for assisting in connection setting between an input-output unit in a programmable logic controller (PLC, see Paragraph 6) and an input-output device connectable to the input-output unit (see Fig. 5), the setting assistance device comprising:

an inputter (see Fig. 5, I/O Module 66) to receive a user operation (see Fig. 5, System Controller 72) for selecting the input-output unit (see Fig. 7, 120) and the input-output device (see Fig. 7 122) for which the connection setting is to be made; 

a specification data acquirer (see Fig. 6, Microprocessor 82) to acquire first electrical specification data (DC supply voltage, see Paragraph 48) indicating electrical specifications of the input-output unit selected by the user through the inputter and second electrical specification (other signal type, see Paragraph 48) data indicating electrical specifications of the input-output device selected by the user through the inputter; and 

a determiner (determine, see Paragraph 48) to, based on conformability between the electrical specifications indicated by the first electrical specification data and the electrical specifications indicated by the second electrical specification data, whether the input-output device is connectable (quality of transmission, see Paragraph 48) to the input-output unit.

As to claim 2, Sagues teaches the setting assistance device according to claim 1, wherein the first electrical specification data includes first voltage specification data indicating connection specifications about a voltage of the input-output unit, 

the second electrical specification data includes second voltage specification data (see Paragraph 48, Fig. 6, 24 Volts DC, and Fig. 7, 122) indicating connection specifications about a voltage of the input-output device, and 

the determiner determines, based on conformability between voltage specifications indicated by the first voltage specification data (see Paragraph 48, Fig. 6, 24 Volts DC, and Fig. 7, 120) and voltage specifications indicated by the second voltage specification data, whether the input-output device is connectable to the input-output unit (quality of transmission, see Paragraph 48).
  
As to claim 3, Sagues teaches the setting assistance device according to claim 1, wherein the first electrical specification data includes first current specification data indicating connection specifications about a current (must conduct current, see Paragraph 49) of the input-output unit, 3Docket No. 15637US01 Preliminary Amendment the second electrical specification data includes second current specification data indicating connection specifications about a current of the input-output device (must conduct current, see Paragraph 49), and the determiner determination means determines, based on conformability between current specifications indicated by the first current specification data and current specifications indicated by the second current specification data, whether the input-output device is connectable to the input-output unit (must conduct current, see Paragraph 49).  

As to claim 4, Sagues teaches the setting assistance device according to claim 1, wherein the specification data acquirer to acquires at least one of the first electrical specification data or the second electrical specification data from a server (see Fig. 9, System Controller 156).  

As to claim 5, Sagues teaches the setting assistance device according to claim 1, further comprising: an environment data acquirer (temperature sensor, see Paragraph 40) to acquire environment data indicating an installation environment (sense a particular selected device, see Paragraph 40) of the input-output unit, wherein the first electrical specification data includes environment specification data indicating electrical specifications of the input-output unit associated with installation environment, and the determiner further determines, based on the environment data and the environment specification data, whether the input-output device is connectable to the input-output unit (quality of transmission, see Paragraph 48).  

As to claims 10 and 11, they are directed to method/program to implement the device as set forth in claim 1.  Therefore, they are rejected on the same basis as set forth hereinabove.

Allowable Subject Matter

Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:  

Kwack (U.S. Pub. 2011/0026337) discloses data I/O control unit.



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183